650 So. 2d 707 (1995)
Julia ALVAREZ, et al., Appellants,
v.
U.S. SECURITY INSURANCE COMPANY, et al., Appellees.
No. 94-493.
District Court of Appeal of Florida, Third District.
March 1, 1995.
Herbert W. Abramson, Ft. Lauderdale, for appellants.
Jose M. De La O, Miami, for appellees.
Before BARKDULL, LEVY and GODERICH, JJ.
PER CURIAM.
The trial court dismissed the plaintiffs'/appellants' case sua sponte for failing to serve the defendants/appellees within 120 days as is required by Florida Rule of Civil Procedure 1.070(i). This dismissal must be reversed, however, because the trial court failed to give the parties notice prior to its action, as is required by the plain language of the Rule. See Fla.R.Civ.P. 1.070(i) (an action may be dismissed "on the court's own initiative after notice or on motion."); Connelly v. Crown Cruise Line, Inc. S.A., 636 So. 2d 886 (Fla. 4th DCA 1994). This case is remanded to the trial court to give the plaintiffs an *708 opportunity to show good cause why service was not timely made.
Reversed and remanded with directions.